STONE, J.
The evidence in this record shows that the Planters and Merchants’ Bank, through its commissioners, was in possession of, and exercising acts of ownership over the property in controversy, for several years before the year 1850. The bank was, certainly, a mortgagee of the. property Bom Ashton, by mortgage executed in 1842, to secure a large debt therein described. There is no positive proof that that mortgage debt was ever paid in whole or in part, but the circumstances tend strongly to show that it never was, unless it was done by a surrender, or sale of the mortgaged premises under the mortgage. In 1850 the bank, by its commissioners, sold and conveyed the property by absolute deed, and for a valuable consideration, to defendant Dawson, who took immediate possession, and remained in uninterrupted possession and control of it until 1870 — much more than twenty years after the commencement of the bank’s possession, under which he claims. During all this time, there is not a word of claim to the property set up by the heirs of Ashton. If Mrs. Hoyle had even shown a right to the property, her right accrued when the Planters and Merchants’ Bank first took possession. True, she was then a minor, but that disability ceased in 1856. The present bill was filed eighteen years afterwards.
After the lapse of twenty years of uninterrupted possession and enjoyment of this property by Dawson and his vendor, we will presume a sale of the property and conveyance, under the mortgage, or almost any thing else, which is necessary to give repose to his title. — See 1 Brick. Dig. 806, 7, 8, §§ 38, 65, 66, 67, 68, 69, 71.
*46There is no equity in the original bill, and it should have been dismissed.
The only title the railroad has or claims to this property, is the deed of Hoyle and wife. The cross bill seeks to remove an alleged cloud on the title so acquired from them. We have shown above that they had no title, and they could convey none to the railroad. It results that the railroad has no title to be relieved of impending clouds; and the complainant in the cross bill can take nothing thereby.
The decree of the Chancery Court is reversed at the cost of Alexander Hoyle and the New Orleans, Mobile & Texas Railroad Company, incurred in and about this appeal in the court below and in this court, and the original bill is dismissed at the cost of Alexander Hoyle; and the cross bill is dismissed at the cost of the complainant therein.